Per Curiam:
The only question in this case is that which arises on the point of law reserved by the court below, and upon which judgment non obstante veredicto was entered for the defendant.
That the trust, created by the deed of John Carmichael to Aaron Carmichael, in favor of Phoebe and Elijah Thompson was an active one, we have no doubt, and this matter has been so ably discussed in the opinion of the learned judge of the common pleas that we deem a further elucidation of it unnecessary.
Judgment affirmed.